The information in quo warranto herein seeks to have the court adjudge that the primary elections held in Jackson County in June, 1936, are "nullities, void and ineffectual" and that the nominations made therein are "nullities, void and ineffectual," because, it is alleged, large numbers of illegal ballots were cast and counted in said primary elections.
The court has properly held that the casting and counting of illegal ballots at a primary election which was duly called and was legally held in the county except in the receipt and counting of illegal ballots even in excess of the valid ballots cast, did not on the showing made, render the primary election throughout the county null and void.
If for any reason it may, upon a sufficient showing, be adjudged that there is a failure of nominations in the county of party candidates for the offices voted for in the primary, the statute authorizes the appropriate executive committee of the party to fill vacancies in nominations of party candidates. See Sec. 411 (354) C.G.L., as amended by Chapter 13761, Acts of 1929.
Whatever may be the legal effect of the alleged wholesale casting and counting of illegal ballots in the primary election, the proceeding as here invoked cannot now remedy the alleged illegality in the conduct of the primary election.
  Rehearing denied. *Page 57
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.